Citation Nr: 1342892	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to February 1995 and from November 2003 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a hearing before the Board of Veterans' Appeals (Board), and this hearing was scheduled for June 2013.  However, in an April 2013 letter the Veteran informed the Board that he would not be appearing and instructed the Board to proceed with the case.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2012).

Clarification of Issues on Appeal

The Veteran initially submitted a claim of service connection for posttraumatic stress disorder (PTSD).  See November 2010 Statement in Support of Claim.  As the Veteran has been diagnosed with psychiatric disorders other than PTSD, the Board has expanded the issue on appeal to include all acquired psychiatric disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).  Further, the Veteran indicated on a May 2012 VA Form 9 that he anticipated such an amendment to the issue on appeal in light of his diagnosis.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes the instant issue has been expanded to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In reviewing the January 2011 VA examination report, the Board observes, while declining to diagnosis PTSD, the VA examiner diagnosed a Depressive Disorder not otherwise specified (NOS) and an Anxiety Disorder NOS.  The Board notes that the VA examiner stated "veteran seems to have had some type of a depressive or anxious reaction after exposure to the Sudanese refugees in Darfur that resulted in a general decline in his mood, dissatisfaction with his life and especially with his parenting abilities, a higher anxiety level, and contributed to worrying and a sleep disturbance." Given this statement, it is unclear to what extent the VA examiner is indicating that the Veteran's active service contributed to the Veteran's current psychiatric disorders.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether any current psychiatric disorder is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed acquired psychiatric disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current acquired psychiatric disorder is etiologically related to the Veteran's active military service?
 
The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


